DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application claims a domestic priority benefit of 62/801,422 on 02/05/2019 and is acknowledged.

Drawings
3. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both location (with reference to Fig. 10A, as noted in Paras. [0055, 0056, and 0065] of the PGPub) and electrode(s) (with reference to Fig. 10B, as noted in Para. [0058] of the PGPub).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130 (Fig. 10C), 132 (Fig. 10C), and 228 (Fig. 11B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “226" and "230” have been used to designate both "services" and "MOD [1 and 3]" as indicated in Fig. 11B and Para. [0078].  Additionally, reference "228" is incorrectly called 226 in the specification (Para. [0078]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to because description for references "102" and "104" are inconsistent (Figs. 1A and 1B).  In the event where the description necessarily contains more detail, but is effectively considered the same step, labeling the detailed step with the inclusion of "b" or " ' " (prime; emphasis added) may be more appropriate; for example, step 104 in Fig. 1A and step 104-b (or 104') in Fig. 1B .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.	The disclosure is objected to because of the following informalities: reference "228" is labeled "226" in the disclosure (Para. [0078]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


10.	Claim 6 fails to use an article (indefinite or definite) with respect to “uterine surface electrical potential maps” (Lines 2-3).  As written, it is unclear whether each of the plurality of reconstructed three-dimensional images include a uterine surface electrical potential map (emphasis added) or whether at least one uterine surface electrical potential map is included within the plurality of reconstructed 3D images.   For this reason, claim 6 is indefinite.  In its broadest reasonable interpretation, the limitation is interpreted as requiring only a portion of the plurality of reconstructed 3D images to include a uterine surface electrical potential map.

11.	Claim 7 recites the limitation "body surface electrical activity" (emphasis added) in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether this activity refers to the body surface electrical potential recited in Claim 1.  


12.	 Claim 15 erroneously recites the claim as being dependent on claim 15 (Line 1).  As it is unclear whether the proper dependency extends from claim 7 or claim 14, the recitation of claim 15 is unclear.  For purposes of compact prosecution, the claim is interpreted as being dependent on claim 14.

13.	Claim 16 recites the limitation "the plurality of MRI markers" in Line 11 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0200822 to Schmidt et al., hereinafter "Schmidt", in view of; Rudy US 7016719 to Rudy, et al., hereinafter "Rudy", and US 2009/0062683 A1 to Calderon, et al., hereinafter "Calderon".

16.	Regarding Claim 1, Schmidt discloses a method for noninvasively reconstructing a plurality of generated three- dimensional images to determine [electrical activity for the determination of cardiac impulse conduction] of a mammal during at least one contraction (in a beating heart), the mammal having a body surface surrounding (the heart) , the method comprising: 
applying a plurality of imaging markers to a plurality of locations on the body surface, each one of the plurality of imaging markers applied to one of the plurality of locations (Paras. [0042-43], markers and/or markings may be used in addition to, or atop electrodes, placed at various locations on the body of a patient); 
performing an imaging scan of the mammal (Paras. [0012-13, 0018] method requires generation of at least one image recording of at least one area of the body of a patient…the upper body, or thorax…by means of at least one imaging modality), the imaging scan operable to generate a plurality of generated three-dimensional images of the body surface and (heart) of the mammal (Para. [0072], MRI data acquired during the [ECG] measurement allows for the reconstruction of 3D anatomical image data); 
determining a body-(heart) geometry of the mammal based on the plurality of generated three-dimensional images (Paras. [0025, 0027, 0033, 0050] the shape [geometry] of the [heart] and body surface of the patient can be pinpointed and detected based on image data acquired from the MRI and ECG data); 
replacing each one of the plurality of imaging markers applied to one of a plurality of locations, with one of a plurality of electrodes (Paras. [0043-44], electrodes have either markings or markers atop or adjacent, respectively, for the purpose of imaging.  Examiner notes that the step of replacing a marker with an electrode functionally enables electrical data collection in the same location as image data collection.  Given the addition of an imaging marker atop the electrode, this function is served, and the configuration reads on the claimed limitation), each one of the plurality of electrodes in connection with an electrical recording device and operable to detect body surface electrical potentials of the body surface at each one of the plurality of locations (Fig. 2, Abstract; Para. [0004]; ECG electrodes 3 arranged on the body of a patient 5, and in connection with electrocardiogram system, for detecting and recording electrical potential data at the body surface); 
recording the body surface electrical potentials via the electrical recording device during the at least one (heart) contraction (Para. [0015] regarding recording of potential data of at least some of the electrocardiogram electrodes captured in the image recording; data gathering occurs across a cardiac contraction, i.e., during heartbeat). 

Although Schmidt discloses a 2-D representation of electrical activity based on position data (Fig. 1, steps c and d), a standard trace is not described.  Therefore, Schmidt fails to disclose the determination of uterine electrical activity of a uterus during at least one uterine contraction.  Specifically, Schmidt fails to disclose a method comprising: generating a plurality of body surface electrical potential maps based on the body-uterus geometry and the plurality of body surface electrical potentials detected at the plurality of locations during the at least one uterine contraction; and reconstructing the plurality of generated three-dimensional images to provide a plurality of reconstructed three-dimensional images representative of the uterine electrical activity of the uterus of the mammal during the at least one uterine contraction from the body-uterus geometry of the mammal and the plurality of body surface electrical potentials.
Rudy, from a similar field of endeavor with regard to methods and systems relating to electrocardiographic imaging, and more particularly to methods and systems for noninvasive reconstruction of cardiac potentials, electrograms, and isochrones (activation patterns) in electrocardiographic imaging, covers the deficiencies of Schmidt and explicitly teaches recording the body surface electrical potentials via the electrical recording device during the at least one [heart] contraction (Paras. [0006, 0010, and 0026], regarding body surface potential maps [BSPMs] attained from recording body surface electrical potentials via acquired ECG signals); generating a plurality of body surface electrical potential maps based on the body-(heart) geometry and the plurality of body surface electrical potentials detected at the plurality of locations during the at least one [heart] contraction (Col. 1, Lns. 42-44; Col. 4, Lns. 9-13; and Fig. 10A-1, regarding the generation of BSPMs [body surface body maps] for the reconstruction of epicardial potential maps); and reconstructing the plurality of generated three-dimensional images to provide a plurality of reconstructed three-dimensional images representative of the [heart] electrical activity of the [heart] of the mammal during the at least one [heart] contraction from the body-(heart) geometry of the mammal and the plurality of body surface electrical potentials (Col. 4, Lns. 11-14; Figs. 5a, 11A-C, and 12A-F, regarding the use of BSPMs to reconstruct electrograms and isochrones).  Rudy fails to teach the determination of uterine electrical activity of a uterus during at least one uterine contraction.  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Schmidt by including the recording and mapping of body surface electrical potentials as taught by Rudy.  Doing so would have the benefit of providing a more robust estimation of epicardial surface potentials and offer a method of validating the determination of the modeling of cardiac impulse conduction as investigated by Schmidt.  One would be motivated to do so  because the enablement of a potential distribution, across the epicardial surface for example, provides more accurate and higher-resolution electrical activity data, leading to better predictions and/or diagnoses with regard to cardiac disorders such as arrythmias and myocardial infarction.  
Calderon, from a similar field of endeavor regarding three-dimensional monitoring (e.g., measuring, imaging and displaying) of myographic activity, such as that of the uterus, teaches a method for noninvasively reconstructing a plurality of generated three-dimensional images to determine uterine electrical activity of a uterus of a mammal during at least one uterine contraction (Para. [0006], the invention utilizes EMG data to form 3D images of uterine muscle activity), the mammal having a body surface surrounding the uterus (Para. [0025], EMG sensors 30 may be affixed to the mother’s body), the method comprising: applying a plurality of imaging markers to a plurality of locations on the body surface, each one of the plurality of imaging markers applied to one of the plurality of locations (Para. [0026], fiducial markers or markings may be placed on the patient’s body in predefined locations); each one of the plurality of electrodes in connection with an electrical recording device and operable to detect body surface electrical potentials of the body surface at each one of the plurality of locations (Paras. [0003, 0024-25], regarding electrodes in connection with EMG system for recording and detection of body surface electrical activity [electric potentials generated via the propagation of myometrial action potentials]); recording the body surface electrical potentials via the electrical recording device during the at least one uterine contraction (Paras. [0024, 0031], EMG system 28 utilizes surface recording electrodes to record, and display, electrical activity, i.e., energy [electrical potential] before, during, and after contractions).
Upon reading Calderon , one skilled in the art would have understood the uterus, as a contractile muscle, to be similar to the heart in that contractions are directly proportional to underlying electrical activity of the muscle, and that the frequency, duration, and magnitude of uterine contractions are directly proportional to the same features, respectively, of myometrial action potentials (Para. [0003]).  As such, one skilled in the art would understand that the methodologies of Schmidt in view of Rudy could be used to further understand and noninvasively characterize myometrial contractions.  Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to adapt the methodology of Schmidt in view of Rudy to the uterine physiology by incorporating teachings of Calderon.  In doing so one would expect to enable the accurate determination of uterine surface potentials for the purpose of diagnosing uterine contractile patterns in pregnant and nonpregnant patients.  One would have been motivated to do so to enable clinicians to more effectively and efficiently provide said diagnoses. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.

17.	Regarding Claims 2, 3, and 7,  modified Schmidt teaches the method of claim 1 as above.  Schmidt further teaches wherein: (Claim 2) at least a portion of the plurality of imaging markers are visible in at least a portion of the plurality of generated three-dimensional images (Paras. [0013, 0042-0043], regarding the at least one image recording of at least one area of the body of the patient, which image recording captures at least partially electrocardiogram electrodes arranged on the body of the patient, by means of at least one imaging modality; and electrodes having at least one marking visible in 3D images of the imaging modality [imaging marker]); (Claim 3) the imaging scan is an MRI scan (Para. [0020], the exemplary imaging modality is magnetic resonance imaging, and with data provided via the magnetic resonance recording [scan]); the plurality of generated three-dimensional images include MRI images (Paras. [0025, 0031], a recording of the imaging data is tomographic data, and from the least one recording, a three-dimensional model [image] can be determined); and the plurality of imaging markers includes MRI markers (Para. [0042], ECG electrodes 3 have markers [or markings] visible in the images of the imaging modality, i.e. MRI.  Examiner notes that such a marking is an MRI marker); and  (Claim 7) the plurality of reconstructed three-dimensional images include at least one of a plurality of uterine surface electrical potential maps, a plurality of electrograms, or a plurality of isochrones maps generated by assembling local activation time of the body surface electrical activity at each of the plurality of locations during the at least one uterine contraction (Col. 4, Lns. 11-14; Figs. 5a, 11A-C, and 12A-F, regarding the use of BSPMs to reconstruct electrograms and isochrones).  Examiner notes that while Schmidt explicitly teaches the above limitations with respect to the heart and cardiac muscle contraction [impulse conduction], the combination of Schmidt, Rudy, and Calderon, as modified, suggests the described output as it relates to uterine contractions, electromyography electrodes, EMG, uterine surface electric potential maps, and electromyograms respectively. 

18.	Regarding Claims 4 and 5, modified Schmidt teaches the method of claim 3 as indicated above.  Schmidt further teaches wherein: (Claim 4) the plurality of MRI markers includes up to 256 MRI markers; and the plurality of electrodes includes up to 256 electrodes (Para. [0042] teaches ECG electrodes 3 can have at least one marking visible to the chosen imaging modality [MRI, as described; henceforth established as an MRI marker]; Para. [0047] teaches the number of electrodes ranges from 5 to 200; therefore, the number of MRI markers also range from 5 to 200); and (Claim 5) the number of the plurality of MRI markers is equal to the number of the plurality of electrodes (Para. [0042] teaches ECG electrodes 3 can have at least one marking visible to the chosen imaging modality [MRI, as described; henceforth established as an MRI marker]; Para. [0047] teaches the number of electrodes ranges from 5 to 200; therefore, considering one marker per electrode, the number of MRI markers is equal to the number of electrodes).

19.	Regarding Claim 6, modified Schmidt teaches the method of claim 1 as indicated above. Modified Schmidt further teaches wherein: the plurality of reconstructed three-dimensional images include uterine surface electrical potential maps.  Examiner notes that while Schmidt in view of Rudy explicitly teach the above limitations with respect to the heart and epicardial potential maps, the combination of Schmidt, Rudy, and Calderon, as modified, suggests the described output (three-dimensional images) would include uterine surface electrical potential maps, and therefore reads on the claim limitations.

 Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0062683 A1 to Calderon, et al., hereinafter "Calderon" in view of US 2008/0200822 to Schmidt et al., hereinafter "Schmidt" and US 7016719 to Rudy, et al., hereinafter "Rudy".

20.	Regarding Claim 8, Calderon discloses a method for noninvasively determining uterine electrophysiology of a uterus of a mammal, the method comprising: 
detecting a plurality of body surface electrical potentials of the body surface surrounding the uterus of the mammal via a plurality of electrodes, the electrodes in connection with an electrical recording  (Paras. [0003, 0024-25], regarding electrodes in connection with EMG system for recording and detection of body surface electrical activity [electric potentials generated via the propagation of myometrial action potentials]); and
recording the plurality of body surface electrical potentials via the electrical recording device during an observation window (Paras. [0024, 0031], EMG system 28 utilizes surface recording electrodes to record, and display, electrical activity, i.e., energy [electrical potential] before, during, and after uterine contractions).
Calderon fails to disclose determining a body-uterus geometry of the uterus of the mammal from a plurality of generated three-dimensional images of a body surface and the uterus of the mammal, the body surface surrounding the uterus of the mammal; and determining a uterine surface electrical data by reconstructing the plurality of generated three-dimensional images based on the body-uterus geometry of the mammal and the plurality of body surface electrical potentials.
Schmidt, from a similar field of endeavor with regard to a method for determining cardiac impulse conduction, in particular for determining three-dimensional cardiac impulse conduction, in a patient and to an associated medical device for determining cardiac impulse conduction, teaches determining a body-[heart] geometry of [the heart] of the mammal from a plurality of generated three-dimensional images of a body surface and the [heart] of the mammal, the body surface surrounding the [heart] of the mammal (Paras. [0025, 0027, 0033, 0050] the shape [geometry] of the [heart] and body surface of the patient can be pinpointed and detected based on image data acquired from the MRI and ECG data); detecting a plurality of body surface electrical potentials of the body surface surrounding the [heart] of the mammal via a plurality of electrodes, the electrodes in connection with an electrical recording  (Fig. 2, Abstract; Para. [0004]; ECG electrodes 3 arranged on the body of a patient 5, and in connection with electrocardiogram system, for detecting and recording electrical potential data at the body surface).  Schmidt fails to teach the uterus or a body-uterus geometry.
Rudy, from a similar field of endeavor with regard to methods and systems relating to electrocardiographic imaging, and more particularly to methods and systems for noninvasive reconstruction of cardiac potentials, electrograms, and isochrones (activation patterns) in electrocardiographic imaging, covers the deficiencies of Schmidt and teaches determining an [epicardial] surface electrical data by reconstructing the plurality of generated three-dimensional images based on the body-[heart] geometry of the mammal and the plurality of body surface electrical potentials (Col. 4, Lns. 11-14; Figs. 5a, 11A-C, and 12A-F, regarding the use of BSPMs to reconstruct electrograms and isochrones).  
Upon reading Calderon, one skilled in the art would have understood the uterus, as a contractile muscle, to be similar to the heart in that contractions are directly proportional to underlying electrical activity of the muscle, and that the frequency, duration, and magnitude of uterine contractions are directly proportional to the same features, respectively, of myometrial action potentials (Para. [0003]).  As such, one skilled in the art would understand that the methodologies of Schmidt could be used to further understand and noninvasively characterize myometrial contractions.  Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify Calderon by adapting the teachings the methodology of Schmidt to include the determination of a body-uterus geometry and the recording and evaluation of electrical potentials on the body surface. Doing so would provide the predictable result of capturing changes in the electric potential at the body surface of the patient in order to draw conclusions therefrom as to the propagation of electric excitation in the uterus and/or as to the electric field of the uterus (Para. [0004]).  One would have been motivated to do so to obtain a more comprehensive picture of uterine contractions and enable a clinician to better diagnose disorders of myometrial contraction or problems associated with labor and/or the fetal environment.  Moreover, it would have been further obvious to enable the determination of uterine electric potential as taught by and adapted from Rudy, in order to more efficiently and more accurately characterize uterine contractions and electrical activity via the determination of electrograms and isochrones maps. One would have been motivated to do so to enable a further improved understanding and diagnoses of uterine contractile patterns in pregnant and nonpregnant patients, and thusly to enable clinicians to more effectively and efficiently provide said diagnoses. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.
21.	Regarding Claim 9 modified Calderon teaches the method of claim 8 as indicated above. Schmidt further teaches (Claim 9) wherein determining a body-uterus geometry of the uterus of the mammal includes: applying a plurality of imaging markers to a plurality of locations on the body surface of the mammal surrounding the uterus (Para. [0042-43], markers and/or markings may be used in addition to, or atop electrodes, placed at various locations on the body of a patient); performing an imaging scan of the uterus of the mammal (Para. [0012-13], method requires generation of at least one image recording of at least one area of the body of a patient…by means of at least one imaging modality), the imaging scan operable to generate a plurality of generated three-dimensional images of the body 37 72161362.2PATENTsurface and the uterus of the mammal (Para. [0072], MRI data acquired during the [ECG] measurement allows for the reconstruction of 3D anatomical image data), the plurality of locations visible in the plurality of generated three-dimensional images (Para. [0042] teaches ECG electrodes 3 can have at least one marking visible to the chosen imaging modality [MRI, as described; henceforth established as an MRI marker]; and determining the body-uterus geometry of the mammal based on the plurality of generated three-dimensional images of the mammal and the plurality of locations of the plurality of imaging markers (Paras. [0025, 0027, 0033, 0042, and 0050] the shape [geometry] of the [heart] and body surface of the patient can be pinpointed and detected based on image data acquired from the MRI and ECG data).
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Calderon by adapting the teachings of Schmidt to include the determination of a body-uterus geometry via MRI imaging of the body surface acquired during the acquisition of the ECG measurement. Doing so would provide the predictable result of enabling the determination of the propagation of electric excitation in the [uterus] through a combination of directly corresponding ECG data and magnetic resonance tomography data (Para. [0025]).  One would have been motivated to do so to capture the position of the [uterus] and shape of the abdomen, while simultaneously, through determination of the position of the electrodes, assign the electric potentials at the body surface of the patient in a spatially accurate manner (Para. [0027]).   
22.	Regarding Claims 10-12, modified Calderon teaches the method of claim 9 as indicated above.  Schmidt further teaches wherein (Claim 10) each one of the plurality of electrodes replaces one of the plurality of imaging markers, such that each one of the plurality of electrodes is applied to one of the plurality of locations on the body surface of the mammal (Paras. [0043-44], electrodes have either markings or markers atop or adjacent, respectively, for the purpose of imaging.  Examiner notes that the step of replacing a marker with an electrode functionally enables electrical data collection in the same location as image data collection.  Given the addition of an imaging marker atop the electrode, this function is served, and the configuration reads on the claimed limitation); (Claim 11) the plurality of generated three-dimensional images include MRI images (Para. [0020], the exemplary imaging modality is magnetic resonance imaging, and with data provided via the magnetic resonance recording [scan]; Paras. [0025, 0031], a recording of the imaging data is tomographic data, and from the least one recording, a three-dimensional model [image] can be determined); and the plurality of imaging markers includes MRI markers (Para. [0042], ECG electrodes 3 have markers [or markings] visible in the images of the imaging modality, i.e. MRI.  Examiner notes that such a marking is an MRI marker); and (Claim 12) the method of claim 11, wherein: the number of the plurality of MRI markers is equal to the number of the electrodes (Para. [0042] teaches ECG electrodes 3 can have at least one marking visible to the chosen imaging modality [MRI, as described; henceforth established as an MRI marker]; Para. [0047] teaches the number of electrodes ranges from 5 to 200; therefore, considering one marker per electrode, the number of MRI markers is equal to the number of electrodes).
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Calderon by adapting the teachings of Schmidt to include the determination of a body-uterus geometry via MRI imaging of the body surface acquired during the acquisition of the ECG measurement. Doing so would provide the predictable result of enabling the determination of the propagation of electric excitation in the [uterus] through a combination of directly corresponding ECG data and magnetic resonance tomography data (Para. [0025]).  One would have been motivated to do so to capture the position of the [uterus] and shape of the abdomen, while simultaneously, through the determination of the position of the electrodes, assign the electric potentials at the body surface of the patient in a spatially accurate manner (Para. [0027]).  
23.	Regarding Claims 13-15, modified Calderon teaches the method of claim 8 as indicated above.  Rudy further teaches  wherein: (Claim 13) the uterine [epicardial] surface electrical data includes a plurality of reconstructed three- dimensional images representative of the electrical activity of the uterus [heart] during at least one uterine [cardiac] contraction; (Claim 14) the method of claim 13, wherein the plurality of reconstructed three-dimensional images representative of the electrical activity of the uterus [heart] during at least one uterine contraction [cardiac contraction, i.e., heartbeat] include at least one selected from the group of uterine surface electrical [epicardial] potential maps, electrograms, or isochrones maps. (Col. 4, Lns. 9-20,  electrograms and isochrones maps are derived from body surface potential maps, via epicardial potentials); and (Claim 15) the method of claim 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to further modify Calderon by including the recording and mapping of body surface electrical potentials as taught by Rudy.  Doing so would have the benefit of providing a more robust estimation of [uterine] surface potentials.  One would be motivated to do so because the enablement of a potential distribution, across the [uterine] surface for example, provides more accurate and higher-resolution electrical activity data, leading to better predictions and/or diagnoses.  

Examiner notes that while Rudy explicitly teaches the above limitations with respect to the heart and epicardial potential maps, the combination of Calderon, Schmidt, and Rudy, as modified, suggests the described output (surface electrical data, three-dimensional images representative of electrical activity, surface electrical potential maps, electrograms, and isochrones maps) would include uterine surface electrical data, three-dimensional images representative of uterine electrical activity, uterine surface potential maps, and electrograms or isochrones maps derived thereof (emphasis added) and therefore reads on the claim limitations.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0062683 A1 to Calderon, et al., hereinafter "Calderon" in view of US 2008/0200822 to Schmidt et al., hereinafter "Schmidt" and US 7016719 to Rudy, et al., hereinafter "Rudy".

24.	Regarding Claim 16, Calderon discloses a system for noninvasively determining uterine surface electrical activity of a mammal during at least one uterine contraction, the system comprising: 
a plurality of imaging markers, each one of the plurality of imaging markers operable to be secured to one of a plurality of locations on a body surface surrounding a uterus of a mammal (Para. [0026], fiducial markers or markings may be placed on the patient’s body in predefined locations);
 an imaging modality that is substantially safe for use during pregnancy and is operable to provide a plurality of generated three-dimensional images (Paras. [0006, 0029] and Fig. 2, regarding the generation of 3D images of uterine contraction as sensed by position sensing system 22; data acquisition is performed on a pregnant patient); 
a plurality of electrodes, each one of the plurality of electrodes [to] detect a plurality of electrical signals on the body surface surrounding the uterus of the mammal during the at least one uterine contraction (Para. [0024], system 10 includes a plurality of EMG surface electrodes); 
an electrical mapping device connected to the electrodes and operable to record the plurality of electrical signals detected at each of the plurality of electrodes during the at least one contraction (Paras. [0024, 0025]; system 10 may comprise electromyography [EMG] system 28 and EMG sensors/electrodes 30); 
and at least one non-transitory computer readable medium storing instructions which when executed by at least one processor (Fig. 1, Para. [0022], processor 18 may comprise, without limitation, a personal computer, having a memory and hard drive for storing instructions) cause the at least one processor to:  39 72161362.2PATENT Attorney Docket No. 047563-645770 (WU 015805)
determine the plurality of locations based on the imaging markers visible in the plurality of generated three-dimensional images (Claims 1 and 8); 
and receive the plurality of electrical signals from the electrical mapping device (Claims 1 and 8); 
Calderon fails to disclose three-dimensional images of the body surface and the uterus of the mammal; the plurality of imaging markers visible on the plurality of generated three-dimensional images; a plurality of electrodes operable to replace one of the plurality of MRI markers; and at least one non-transitory computer readable medium storing instructions which when executed by at least one processor cause the at least one processor to: receive the plurality of generated three-dimensional images from the imaging modality, determine a body-uterus geometry of the mammal based on the plurality of three-dimensional images and the plurality of locations; and generate a plurality of body surface electrical potential maps based on the body-uterus geometry and the plurality of electrical signals.
Schmidt, from a similar field of endeavor with regard to a method for determining cardiac impulse conduction, in particular for determining three-dimensional cardiac impulse conduction, in a patient and to an associated medical device for determining cardiac impulse conduction, teaches a system for noninvasively determining cardiac electrical activity of a mammal during at least one cardiac contraction, the system comprising: 
a plurality of imaging markers, each one of the plurality of imaging markers operable to be secured to one of a plurality of locations on a body surface surrounding a [heart] of a mammal ([0042-43] markers and/or markings may be used in addition to, or atop electrodes, placed at various locations on the body of a patient);
 an imaging modality that is substantially safe for use during pregnancy and is operable to provide a plurality of generated three-dimensional images of the body surface and the [heart] of the mammal (Paras. [0012-13] method requires generation of at least one image recording of at least one area of the body of a patient…by means of at least one imaging modality); Para. [0072], where the imaging modality is MRI and  MRI data is acquired during the [ECG] measurement allowing for the reconstruction of 3D anatomical image data; and Paras. [0025, 0027, 0033, 0050] the shape [geometry] of the [heart] and body surface of the patient can be pinpointed and detected based on image data acquired from the MRI and ECG data), the plurality of imaging markers visible on the plurality of generated three-dimensional images (Para. [0042] teaches ECG electrodes 3 can have at least one marking visible to the chosen imaging modality [MRI]); 
a plurality of electrodes, each one of the plurality of electrodes operable to replace one of the plurality of MRI markers and detect a plurality of electrical signals on the body surface surrounding the [heart] of the mammal during the at least one [cardiac] contraction (Paras. [0043-44], electrodes have either markings or markers atop or adjacent, respectively, for the purpose of imaging; Fig. 2, Abstract, Para. [0004]; ECG electrodes 3 arranged on the body of a patient 5, and in connection with electrocardiogram system, for detecting and recording electrical potential data at the body surface); 
an electrical mapping device connected to the electrodes and operable to record the plurality of electrical signals detected at each of the plurality of electrodes during the at least one contraction (Fig. 2, Abstract; Para. [0004]; ECG electrodes 3 arranged on the body of a patient 5, and in connection with electrocardiogram system, for detecting and recording electrical potential data at the body surface); 
and at least one non-transitory computer readable medium storing instructions which when executed by at least one processor (Fig. 2 and Para. [0052], computing device 7 contains a memory and at least one processor) cause the at least one processor to:  39 72161362.2PATENT Attorney Docket No. 047563-645770 (WU 015805)
receive the plurality of generated three-dimensional images from the imaging modality (Fig. 2, computing device 7 has an image outputting means 9, and can therefore receive images from imaging modality 2); 
determine the plurality of locations based on the imaging markers visible in the plurality of generated three-dimensional images (Para. [0025], ECG electrode locations are determined via control device 7); 
determine a body-uterus geometry of the mammal based on the plurality of three-dimensional images and the plurality of locations  (Para. [0025], ECG data provides information about the shape [geometry] of the heart, thorax, and positions of the electrodes; control device 7 controls ECG electrodes); 
and receive the plurality of electrical signals from the electrical mapping device (Fig. 2, Para. [0071]; control device 7 controls ECG electrodes and the recording of ECG data). 
Schmidt fails to teach a body surface surrounding a uterus and at least one non-transitory computer readable medium storing instructions which when executed by at least one processor cause the at least one processor to generate a plurality of body surface electrical potential maps based on the body-uterus geometry and the plurality of electrical signals.
Rudy, from a similar field of endeavor with regard to methods and systems relating to electrocardiographic imaging, and more particularly to methods and systems for noninvasive reconstruction of cardiac potentials, electrograms, and isochrones (activation patterns) in electrocardiographic imaging, covers the deficiencies of Schmidt and explicitly teaches a system for noninvasively determining cardiac electrical activity of a mammal during at least one cardiac contraction, the system comprising: 
at least one non-transitory computer readable medium storing instructions which when executed by at least one processor (Fig. 1, processor 24 and device 16, containing a processor and hardware/software) cause the at least one processor to:  39 72161362.2PATENT Attorney Docket No. 047563-645770 (WU 015805)
receive the plurality of generated three-dimensional images from the imaging modality (Figs. 1 and 2, processor 24 receives data from geometry-determining device 26, where device 26 is the MRI device); 
determine the plurality of locations based on the imaging markers visible in the plurality of generated three-dimensional images (Fig. 1, Col. 4, Lns. 27-30, device 16 processes data, including electrode location, from electrode vest 12 ); 
determine a body-uterus geometry of the mammal based on the plurality of three-dimensional images and the plurality of locations (Figs. 1 and 5C, and Col. 5, Lns. 61-67, processor 24 processes data, including electrode location, from electrode vest 12 via device 16 and geometry-determining device 26, to determine the geometry [step 141]) ; 
receive the plurality of electrical signals from the electrical mapping device (Fig. 1, electrode vest 12 provides electrical signals to device 16 which includes a processor);
and generate a plurality of body surface electrical potential maps based on the body-uterus geometry and the plurality of electrical signals (Figs. 1 and 5c, Col. 4, Lns. 9-14; device 16 and processor 24 contribute to the determination of ECGI data, derived from BSPMs).  
Upon reading Calderon, one skilled in the art would have understood the uterus, as a contractile muscle, to be similar to the heart in that contractions are directly proportional to underlying electrical activity of the muscle, and that the frequency, duration, and magnitude of uterine contractions are directly proportional to the same features, respectively, of myometrial action potentials (Para. [0003]).  As such, one skilled in the art would understand that the methodologies of Schmidt could be used to further understand and noninvasively characterize myometrial contractions.  Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify Calderon by adapting the teachings the methodology of Schmidt to include the determination of a body-uterus geometry and the recording and evaluation of electrical potentials on the body surface. Doing so would provide the predictable result of capturing changes in the electric potential at the body surface of the patient in order to draw conclusions therefrom as to the propagation of electric excitation in the uterus and/or as to the electric field of the uterus (Para. [0004]).  One would have been motivated to do so to obtain a more comprehensive picture of uterine contractions and enable a clinician to better diagnose disorders of myometrial contraction or problems associated with labor and/or the fetal environment.  Moreover, it would have been further obvious to enable the determination of uterine electric potential as taught by and adapted from Rudy, in order to more efficiently and more accurately characterize uterine contractions and electrical activity via the determination of electrograms and isochrones maps. One would have been motivated to do so to enable a further improved understanding and diagnoses of uterine contractile patterns in pregnant and nonpregnant patients, and thusly to enable clinicians to more effectively and efficiently provide said diagnoses. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.
25.	Regarding Claims 17-20, modified Calderon teaches the system of claim 16 as indicated above.  Rudy further teaches (Claim 17) wherein: the at least one non-transitory computer readable medium storing instructions which when executed by the at least one processor (Col. 15, Lns. 15-23, regarding processor-executable instructions), further cause the at least one processor to generate a plurality of three-dimensional uterine surface electrical [epicardial] potential maps based on the body-uterus [heart] geometry and the plurality of body surface electrical potential maps (Fig. 8 illustrates the utilization of algorithm by which processor generates potential maps, electrograms, and isochrones maps [end step in process] based on body surface potential data 802 and body surface and [epicardial] geometry data 806); (Claim 18) wherein: the processor is further operable to derive electrograms and isochrones maps from the uterine surface electrical [epicardial] potential maps (Fig. 5A, Col. 6, Lns. 12-17; processor 24 can derive electrograms and isochrones maps based on [epicardial potentials] determined/calculated from the electrical potentials measured on the torso surface); (Claim 19) further comprising a display (Col. 4, Lns. 42-47; Fig. 1, output device 28) operable to display the plurality of three-dimensional uterine surface electrical [epicardial] potential maps [and electrograms or isochrones maps] (Fig. 5a, output device 28 to display electrograms and isochrone maps); and (Claim 20) wherein: the body surface electrical potential maps represent a distribution of the electrical signals determined during the uterine contraction [cardiac contraction, i.e., heartbeat] (Col. 1, Lns. 35-36, regarding the time-dependency and spatial distribution of [cardiac] electric potential); and the uterus surface electrical [epicardial] potential maps represent a distribution of the electrical signals detected during the uterine [cardiac] contraction (Col. 12, Lns. 25-27, epicardial potential maps were reconstructed which depict the spatial distributions of potentials on an epicardial envelope of the heart). Examiner notes that while Rudy explicitly teaches the above limitations with respect to the heart and epicardial potential maps, the combination of Calderon, Schmidt, and Rudy, as modified, suggests the described output (surface electrical data, three-dimensional images representative of electrical activity, surface electrical potential maps, electrograms, and isochrones maps) would include uterine surface electrical data, three-dimensional images representative of uterine electrical activity, uterine surface potential maps, and electrograms or isochrones maps derived thereof (emphasis added) and therefore reads on the claim limitations.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to further modify Calderon to include a processor, and processor-executable instructions, enabling the generation of potential maps, electrograms, and isochrones maps as taught by Rudy.  Doing so would have the benefit of providing a more robust estimation of [uterine] surface potentials.  One would have been motivated to do so to enable a further improved understanding and diagnoses of uterine contractile patterns in pregnant and nonpregnant patients, and thusly to enable clinicians to more effectively and efficiently provide said diagnoses. Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793